Citation Nr: 1826113	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-15 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.   Entitlement to service connection for right ear hearing loss.

2.   Entitlement to service connection for a right wrist disorder.

3.   Entitlement to service connection for left wrist disorder.

4.   Entitlement to service connection for a kidney disorder.

5.   Entitlement to service connection for diabetes mellitus, type II.

6.   Entitlement to service connection for hypertension.

7.   Entitlement to service connection for sleep apnea.

8.   Entitlement to service connection for headaches.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to September 1976, and from October 1976 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

As previously noted, in a statement dated in June 2014, the Veteran withdrew his request for a hearing before a Veterans Law Judge of the Board.  

This appeal was previously before the Board in January 2015 and again in June 2016 at which time it was remanded for additional development.

By a February 2018 rating decision, while the Veteran's claims were in remand status, service connection for eczema and left ear hearing loss was granted.  Consequently, these issues are no longer before the Board. 

The issues numbered 2 through 8 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran demonstrated right ear hearing loss during the appeal period which is at least as likely as not due to in-service noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  


Right Ear Hearing Loss

The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted in the Board's prior remand, a May 2010 VA audiology treatment record indicates that the Veteran had both right and left ear hearing loss as defined by VA based on his word recognition scores.  As such, although on VA examination, right ear hearing loss was not demonstrated, because the Veteran was found to have right ear hearing loss during the appeal period, the first element of service connection, a current disability, has been established.  In addition, VA has conceded that the Veteran's MOS had a high probability of hazardous noise exposure.  As such, the second element of service connection has also been established. 

The remaining question therefore becomes whether there is a "nexus" between the Veteran's right ear hearing loss and service.  On most recent VA examination, the examiner stated that "the Veteran's enlistment and separation exam both indicated hearing within normal limits, but hearing loss due to noise exposure can take many years to become noticeable.  Also, a hearing test performed in August 1981 revealed a mild loss at 500Hz-1000Hz and at 6000HZ."  The Board finds this examination report highly probative to show that the Veteran's right ear hearing loss is related to service.  Although the examiner ultimately opined that the Veteran did not have right ear hearing loss that met the criteria to be considered a disability for VA purposes, and therefore, is was less likely than not that his right ear hearing loss was related to service, for the reasons explained above, the Veteran has already established a current disability.  It is worth noting that the Veteran was granted service connection for left ear hearing loss based on the same rationale provided for the right ear.  Even though the February 2018 VA examiner seems to have provided a negative opinion, when considering that the first element of service connection has been met, the Board finds that this examination report is sufficient to establish a nexus between the Veteran's right ear hearing loss and service.

As explained in the Board's prior remands, the prior VA examination reports addressing the Veteran's right ear hearing loss are inadequate as the examiner based their opinion on a lack of evidence of hearing loss in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

As such, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for right ear hearing loss.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

A remand is necessary in this case.  The Veteran's claim for service connection for chronic kidney disease has been remanded several times for VA medical opinions.  Unfortunately, it still remains unclear whether his chronic kidney disease is related to service.  As previously noted the Veteran's contentions are that his kidney disorder has its onset during his period of active duty service when he suffered from urinary tract infections and was informed that his laboratory results revealed findings of proteinuria.  

The most recent VA examination opinion attributes the Veteran's chronic kidney disease to his "longstanding history of obesity that contributed to his chronic kidney disease since 1995."  However, as noted by the same examiner, on discharge, the Veteran was noted to be obese.  Indeed, on review of the Veteran's service treatment records, it appears that throughout his active duty service, he gained approximately 35 lbs.  For example, in February 1981 and June 1983, the Veteran was noted to weigh 179 pounds.  On separation in June 1992, the Veteran was noted to weigh 205 pounds.  However, prior to discharge in September 1990, the Veteran weighed 214 pounds.  On review of the record, December 2002 VA treatment records document that the Veteran reported weight gain in 1999, four years after being diagnosed with chronic kidney disease in 1995.  Given that the Veteran clearly demonstrated weight gain in service and given that his later diagnosis of chronic kidney disease was within three years of separation from service, the Board finds that a remand is required for a new VA medical opinion that fully addresses the relationship between the Veteran's weight and his kidney disease.

In a similar vein, the Board notes that in October 2017, the VA examiner attributed the Veteran's current obstructive sleep apnea to his weight gain post-service.  However, the examiner did not consider that the Veteran had gained 35 pounds during service.  In addition, the examiner stated "there are no medical records to show that the Veteran had any symptoms of sleep apnea while in the service."  Although there are no medical records noting this in service, there is a buddy statement of record which indicates that the Veteran experienced loud sleeping and somnolence in service.  As such, a remand is necessary for a VA medical opinion that addresses this evidence.

With regard to the opinion provided regarding the etiology of the Veteran's hypertension, the October 2017 VA examiner stated that there are no service medical records that show that the Veteran had elevated blood pressure.  However, this is false.  As noted by the Board in its prior remand, service treatment records reveal elevated blood pressure readings while in service including 130/90 in November 1987, and 180/90 in march 1989, as well as blood pressure noted in August 1984 (Veteran was followed up for elevated blood pressure 118/70).  The opinion is therefore incomplete as the examiner did not consider this evidence.

In addition, the Veteran has contended that his headaches are related to his hypertension.  He has also contended that his diabetes mellitus, type II, is secondary to his hypertension.  Furthermore, the evidence indicates that the Veteran has peripheral neuropathy of the upper extremities secondary to diabetes mellitus.  He also has co-existent carpal tunnel syndrome, which medical literature suggests can be caused by hypertension.  As such, the Board will defer consideration of these issues.  


Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion for the Veteran's chronic kidney disorder.  The examiner is required to review all pertinent records associated with the claims file.  As previously noted, an August 2012 VA treatment note, as well as this examiner's October 2017 opinion, indicates that the Veteran's chronic kidney disease is at least as likely as not related to segmental glomerulosclerosis (FSGS) secondary to morbid obesity.  A May 2014 VA note states that the Veteran's chronic kidney disease is due to FSGS from either obesity or recurrent infection.

The examiner is asked to provide a clear conclusion with supporting rationale that addresses:

That the Veteran was treated for urinary problems in February 1973 and June 1992; and the VA treating examiner in May 2014 stated that the Veteran's kidney disease was either due to FSGS from either obesity or recurrent infection;

This examiner has attributed the Veteran's chronic kidney disease to his obesity but did not address why the Veteran's post-service weight gain (and obesity) was more likely the cause of his FSGS as opposed to his significant in-service weight gain of 35 pounds.  Indeed, the VA treatment records show that the Veteran reported significant weight gain in 1999, which was after his chronic kidney disease diagnosis.  The Veteran gained approximately 35 pounds (215 lbs.) in service and approximately 35 pounds (250 lbs.) post chronic kidney disease diagnosis, therefore, an opinion addressing why the latter 35 pounds is thought to the be the cause of the Veteran's chronic kidney disease as opposed to the weight gain and noted obesity in service.  The examiner is asked to comment on whether the Veteran's in-service weight gain at least as likely as not contributed to his diagnosis of chronic kidney disease three years post-service.

If the examiner ultimately finds that the Veteran's chronic kidney disorder is related to service, the examiner should additionally opine whether any of the claimed disorders on appeal (headaches; bilateral carpal tunnel syndrome; diabetes mellitus; hypertension; peripheral neuropathy of the upper extremities; and obstructive sleep disorder) are at least as likely as not caused by the Veteran's chronic kidney disorder; and whether it is at least as likely as not that the Veteran's chronic kidney disorder aggravated any of these disorders.

2.   Obtain an addendum opinion for the Veteran's obstructive sleep apnea.  The examiner is required to review all pertinent records associated with the claims file.

The examiner is asked to consider that the Veteran had a 35 pound in-service weight gain and should also consider that the Veteran's former service member attested to the fact that during service, the Veteran experienced loud sleeping and somnolence (would drift into a light sleep while having conversations and while in quieter surroundings) during service.  After considering this evidence, the examiner is asked to opine whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to service to include his 35 pound in-service weight gain. 

3.   Obtain an addendum opinion for the Veteran's hypertension.  The examiner is required to review all pertinent records associated with the claims file.

The examiner is asked to consider that the Veteran had elevated blood pressure readings in service.  His service treatment records reveal elevated blood pressure in November 1987 (130/90); in March 1989 (180/90); and he was followed up for high blood pressure in August 1984 (118/70 at the time of follow-up).  Then the examiner should again opine whether it is at least as likely as not that the Veteran's hypertension had its onset in service or is otherwise related to service. 

If the examiner ultimately finds that the Veteran's hypertension is related to service, the examiner should additionally opine whether any of the claimed disorders on appeal (headaches; bilateral carpal tunnel syndrome; diabetes mellitus; hypertension; peripheral neuropathy of the upper extremities; and obstructive sleep disorder) are at least as likely as not caused by the Veteran's hypertension; and whether it is at least as likely as not that the Veteran's hypertension aggravated any of these disorders.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim or may also result in a clarification opinion being requested).

4.   Then, the AOJ should review the record, ensure compliance with the above directives, conduct any additional development deemed necessary, and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


